653 F.3d 897 (2011)
Joseph Cristopher YOUNG, aka Joseph Christopher Young, Petitioner,
v.
Eric H. HOLDER Jr., Attorney General, Respondent.
No. 07-70949.
United States Court of Appeals, Ninth Circuit.
July 29, 2011.
Jenna H. Holtzman, Victor Leung, Robert W. Perrin, Latham & Watkins LLP, Los Angeles, CA, for Petitioner.
Bryan Stuart Beier, Senior Litigation Counsel, David V. Bernal, Assistant Director, Ernesto Horacio Molina, Jr., Esqire, Senior Litigation Counsel, Siu P. Wong, Esqire, Trial, DOJ-U.S. Department of Justice, Washington, DC, Chief Counsel Ice, Office of the Chief Counsel *898 Department of Homeland Security, San Francisco, CA, for Respondent.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.
Judge Bybee did not participate in the deliberations or vote in this case.